Citation Nr: 9900913	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  98-04 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to August 
1987.  

This matter arises from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veterans claim for 
service connection for tinnitus.  The veteran filed a timely 
appeal, and the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  


REMAND

As a preliminary matter, the Board notes that the veteran has 
submitted several Forms DD-214 reflecting periods of service 
dating from 1994 through 1996.  In his Substantive Appeal of 
March 1998, the veteran requested a personal hearing before a 
Member of the Board if the issues of the character and nature 
of his service during these periods were not resolved.  At 
this time, the Board would observe that it appears that the 
nature of the veterans service during these periods has not 
been properly verified, and the issue has not been resolved.  
However, the Board notes that prior to taking further action 
with respect to the veterans request for a personal hearing, 
the RO should first undertake all action necessary to 
determine the actual nature and character of the veterans 
service, (e.g., active duty for training, active duty, etc.), 
during the periods covered in his Forms DD-214 dating from 
1994 through 1996.  

The veteran maintains that he has experienced intermittent 
tinnitus bilaterally for approximately the past ten years.  
In his VA rating examination of February 1997, the veteran 
reported that his tinnitus would usually occur twice per 
week, and that it would sometimes only occur in the left ear.  
He had been granted service connection for left ear hearing 
loss, and was assigned a noncompensable evaluation, effective 
from January 1997.  However, the record does not disclose the 
type of noise or acoustic trauma the veteran was exposed to.  
While his service medical records show sensorineural hearing 
loss in the left ear, they are completely negative for any 
complaints or indication of tinnitus.  In order to resolve 
this issue, the Board finds that the veteran should be 
contacted and asked to indicate the nature and frequency of 
acoustic trauma to which he was exposed during his active 
service.  Thereafter, the RO should undertake to document the 
veterans reported noise exposure, and associate any 
available documentation with the claims file.  

Upon completion of the above requested development, the 
veterans claims file should be referred to a medical 
specialist to determine if it is at least as likely as not 
that the veterans tinnitus is associated with any documented 
noise exposure, or was otherwise incurred in service.  
Afterwards, the RO should readjudicate the issue of service 
connection for the veterans tinnitus.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Boards 
decision that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action.  

1.  The RO should determine and verify 
the nature and character of the veterans 
service reflected in his Forms DD-214 
dating from 1994 through 1996, and 
determine whether these discharge 
certificates reflect active duty, active 
duty for training, or some other form of 
service.  

2.  The RO should ask the veteran to 
provide information respecting the nature 
or type and duration of acoustic trauma 
to which he claims to have been exposed 
during his active service.  

3.  Upon completion of the above 
requested development, the RO should 
refer the veterans claims file to the 
appropriate medical specialist to 
determine whether it is at least as 
likely as not that the veterans tinnitus 
was caused by any documented noise 
exposure or was otherwise associated with 
any other incident to his active service.  
If the examiner finds that no such 
relationship exists, he or she should so 
indicate.  All findings should be 
reported in detail.  The examiner should 
state the rationale upon which his or her 
opinion is based.  

4.  The RO should then readjudicate the 
veterans claim for service connection 
for tinnitus, taking into account any 
additional information associated with 
the claims file to include the examiners 
report.  If the action taken is adverse 
to the veteran, he should be furnished 
with a supplemental statement of the case 
that contains a summary of the relevant 
evidence, and a citation and discussion 
of the applicable laws and regulations.  
The veteran should also be afforded the 
opportunity to respond to the 
supplemental statement of the case before 
the case is returned to the Board for 
additional review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of this case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
